Citation Nr: 0605844	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  01-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to a rating in excess of 20 percent for post-
operative residuals of a fracture of the right index and 
middle metacarpaphalangeal joints on an extraschedular basis 
under the provisions of 38 C.F.R. § 3.321(b)(1).

Entitlement to a rating in excess of 10 percent for a 
posterior dislocation of the left hip based on an 
extraschedular basis under the provisions of 38 C.F.R. § 
3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo

INTRODUCTION

The veteran served on active duty from November 1994 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.

Procedurally, the appeal initially came before the Board in 
November 2004.  The Board denied the claims for entitlement 
to a schedular rating in excess of 20 percent for post-
operative residuals of a fracture of the right index and 
middle metacarpaphalangeal joints, and entitlement to a 
scheduler rating in excess of 10 percent for a posterior 
dislocation of the left hip.  The Board remanded the claims 
for consideration of extraschedular ratings to the RO for 
further evidentiary development, including providing the 
veteran written notification specific to the claims for 
extraschedular evaluations for his service-connected post-
operative residuals of a fracture of the right index and 
middle metacarpaphalangeal joints and left hip posterior 
dislocation.  38 C.F.R. § 3.321(b)(1) (2005).  Pursuant to 
the Board remand, the RO sent the veteran a letter dated in 
February 2005, wherein the RO requested that he provide any 
evidence in support of entitlement to extraschedular ratings.  
A review of the record indicates that the RO complied with 
the remand directives and the Board may proceed with its 
appellate review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for increased ratings on an 
extraschedular basis; all reasonable development necessary 
for the disposition of the appeal of the claims has been 
completed. 

2.  The veteran's post-operative residuals of a fracture of 
the right index and middle metacarpaphalangeal joints are not 
productive of an unusual disability picture or marked 
interference with employment.

3.  The veteran's service-connected left hip disability is 
not productive of an unusual disability picture or marked 
interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for post-
operative residuals of a fracture of the right index and 
middle metacarpaphalangeal joints have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1) (2005).

2.  The criteria for an extraschedular rating for a service-
connected left hip disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the November 2004 
Board remand, the RO rating decisions, the statement of the 
case and the supplemental statements of the case, issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claims were denied.  In addition, 
correspondence from the RO sent to the appellant, to include 
the February 2005 letter, specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claims for increased ratings on an 
extraschedular basis under the provisions of 38 C.F.R. § 
3.321(b)(1), the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
February 2005 letter, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The February 2005 letter explicitly requested 
that he provide any evidence in his possession that pertained 
to his claims.  Additionally, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not provided prior to the issuance of the December 2000 
RO decision.  Nonetheless, the Board finds that prior to the 
December 2000 RO decision and subsequently, the veteran has 
been presented opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claims.  Thus, the Board finds that the veteran received 
VCAA notice at the required time in this case.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal.  See 
38 C.F.R. § 5103A(d).  The relevant post-service medical 
evidence includes reports of VA examinations, which were 
thorough in nature and included relevant findings adequate 
for rating purposes.  Under these circumstances, there is no 
further duty to provide another examination or medical 
opinion.  Id.  The Board finds that all obtainable evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Factual Background

In October 2000, the veteran underwent a VA examination.  
There were no medical records to review.  He complained of 
intermittent left hip pain, aggravated by standing, walking, 
lifting, and stooping.  He also complained of right hand 
pain, especially when grasping or handling objects.  The 
veteran reported that he was employed as an installer of 
alarms for businesses and homes.

Physical examination revealed a normal gait.  The veteran was 
able to get into and out of the chair and onto and off of the 
examination table without difficulty.  He was able to walk on 
his tiptoes and heels, and perform tandem-gait.  He did not 
use any assistive devices for ambulation.  The appearance of 
the hip joints was within normal limits.  There were no 
evident scars in the left hip region.  Leg lengths were 
equal. Range of motion of the bilateral hips was normal.  
Range of motion was not limited by pain, weakness, fatigue, 
or lack of endurance.  Examination of the feet revealed no 
signs of abnormal weight bearing.  The veteran exhibited no 
limited function on standing or walking.  The examiner opined 
that the left hip disability should not impact on the 
veteran's ability to perform normal daily activities or his 
usual occupation.

The veteran had a 7 cm (centimeter) X .5 cm scar over the 
dorsum of his right hand; the scar was linear, soft, and 
nontender.  There was no adherence to underlying tissue and 
no disfigurement or keloid formation.  There was also a small 
scar on the second metacarpaphalangeal joint measuring 2 cm X 
.5 cm that was nontender and nondisfiguring.  The appearance 
of the thumbs was within normal limits with normal range of 
motion (radial abduction- 70°/70°; palmar abduction- 70°/70°; 
metacarpal phalangeal joint flexion- 60°/60°; interphalangeal 
joint flexion- 60°/60).  The appearance of the index finger 
was abnormal on the right with some abnormal movement of the 
right index finger as follows: DIP (distal interphalangeal) 
joint flexion- 70°/90°; MP (metacarpaphalangeal) joint 
flexion- 80°/90°; proximal interphalangeal joint flexion- 
80°/100°).  There was pain at extreme ranges of motion and 
range of motion of the right index finger was limited by 
pain, with pain having the major functional impact.  In 
contrast, left index finger range of motion was within normal 
limits.  The appearance of the right middle, ring, and little 
fingers was within normal limits with active joint movements, 
bilaterally (DIP joint flexion- 90°/90°; PIP joint flexion is 
100°/100°; MP joint flexion- 90°/90° bilaterally).  The 
examiner concluded that the veteran should be able to push, 
pull, grasp, twist, and write with slight difficulty, and he 
should be able to touch, probe, and express without 
difficulty.

The veteran asserted in his February 2001 Notice of 
Disagreement that his service-connected fracture of the right 
index and middle metacarpaphalangeal joints, post-operative, 
residuals, and service-connected left hip posterior 
dislocation were affecting his job performance.  

In July 2002 the veteran reported that he was "working a 
lot."  A September 2002 post-service medical report shows 
that the veteran was working full-time as a security 
technician despite chronic pain.

In July 2003, the veteran underwent another VA examination.  
There were no medical records to review.  He reported that he 
had constant pain in his left hip associated with stiffness.  
The veteran stated that he lost 11/2 years from work because 
of his left hip condition.  He reported functional 
limitations of difficulty with prolonged standing, with 
physical activities, and with any sort of sports activities.  
On physical examination the veteran demonstrated a normal 
gait as he walked into the examination room.  He did not 
require an assistive device to walk across the room.  He was 
able to walk on his heels and toes without difficulty.  Leg 
length was 91 cm on the right and 89 cm on the left.  
Examination of the feet revealed evidence of abnormal weight 
bearing with evidence of mildly increased callous formation 
on the left foot.  Examination of the left hip revealed no 
evidence of heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness.  There was no 
ankylosis present.  The veteran had painful motion in all 
directions.  Range of motion was limited by pain, but not 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  Range of motion was as follows: active 
flexion-100°; active extension- 30°; active adduction- 25°; 
active abduction- 35°; active external rotation- 15°; and 
active internal rotation- 40°.  The results of all range of 
motion studies were the same with pain and when movement was 
against gravity.  Motor strength was within normal limits at 
5/5; there was no evidence of muscle atrophy.  The examiner 
concluded that there was mild leg length discrepancy, but the 
veteran's gait was not unsteady or unpredictable, and his 
reflexes were symmetric.

A January 2004 VA examination report shows complaints of 
constant pain in the veteran's left hip with standing, 
walking, and bending.  He reported that he was unable to 
climb stairs.  He denied having any prosthetic implants in 
the left hip.  The veteran stated that he had not lost any 
time from work in the preceding year due to his hip and his 
physician had not recommended bed rest for the condition.  
The veteran also complained of constant pain in his right 
index and middle fingers, associated with stiffness.  He 
denied having any prosthetic implants in his right hand.  The 
veteran stated he had difficulty with twisting, pushing, and 
pulling with his right hand.  He reported losing about two to 
three days from work because of his right hand disability.  

Physical examination revealed normal posture and gait.  The 
veteran did not require assistance to ambulate across the 
room.  Examination of the left hip revealed evidence of 
limited and painful motion.  There was no evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, or weakness.  Range of motion studies for the 
left hip was as follows: active flexion- 85 °; active 
extension- 30°; active adduction- 25°; active abduction- 40°; 
active external rotation- 50°; and active internal rotation- 
35°.  The degree of range of motion was the same with pain 
and movement against resistance.  There was limitation of 
motion due to pain, but no limitation from fatigue, weakness, 
lack of endurance, or incoordination.  Leg length was 90 cm 
bilaterally.

The veteran had a 7 cm elevated, disfiguring scar over the 
dorsal aspect of his right hand; there was another scar 
measuring 3 cm on the right hand.  Examination of the right 
hand revealed no evidence of swelling or inflammation.  There 
was no indication of heat, redness, effusion, drainage, 
abnormal movement, or instability.  The examiner further 
noted that there was no weakness in the right hand.  Range of 
motion of the index and middle fingers was limited in flexion 
of the metacarpaphalangeal joints.  Range of motion of the 
thumb was normal, with values duplicative of those found in 
the October 2000 examination report.  Range of motion of the 
right index finger was as follows: active DIP joint flexion- 
90°; active MP joint flexion- 65°; and active proximal 
interphalangeal joint flexion- 100°).  Range of motion of the 
middle finger was as follows: active DIP joint flexion- 90°; 
active MP joint flexion- 65°; and active proximal 
interphalangeal joint flexion- 100°.  Range of motion of the 
ring finger was as follows: active DIP joint flexion- 90°; 
active MP joint flexion- 90°; and active proximal 
interphalangeal joint flexion- 100°.  Range of motion of the 
little finger was as follows: active DIP joint flexion- 90°; 
active MP joint flexion- 90°; active proximal interphalangeal 
joint flexion- 100°.  Range of motion of the right index and 
middle fingers was limited by pain, but was not limited by 
fatigue, weakness, lack of endurance, or incoordination.  
Range of motion of the thumb, ring, and little fingers were 
not limited by any of these factors.  The veteran had mild 
difficulty tying and untying shoelaces and buttoning and 
unbuttoning.  He also has difficulty twisting, pushing, and 
pulling.  He was able to touch, probe, and express.

Laws and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  38 
C.F.R. § 3.321 (2005).

Analysis

The veteran contends, in essence, that his post-operative 
residuals of a fracture of the right index and middle 
metacarpaphalangeal joints, and posterior dislocation of the 
left hip, present exceptional circumstances with respect to 
his employment.  He also claims that his post-operative 
residuals of a fracture to the right index and middle 
metacarpaphalangeal joints affect the function of his right 
dominant hand.  

Entitlement to an extraschedular evaluation for post-
operative residuals of a fracture of the right index and 
middle metacarpaphalangeal joints 

The veteran's post-operative residuals of a fracture of the 
right index and middle metacarpaphalangeal joints are 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5223.

A review of the evidence does not reveal extraordinary 
circumstances that render the use of the regular rating 
schedule impractical.  The provisions of the rating schedule 
represent as far as can be practicably determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.  38 C.F.R. § 3.321(a).  The Board 
has considered the veteran's statements and testimony about 
the difficulties he has had in his employment as a result of 
the post-operative residuals of a fracture of the right index 
and middle metacarpaphalangeal joints, to include right hand 
pain; hampered ability to grasp or handle objects; stiffness, 
and; difficulty with twisting, pushing, and pulling with his 
right hand.  Additionally, the Board has considered the 
veteran's statement of January 2004, wherein he conveyed 
having lost about two to three days from work because of his 
right hand disability.   However, there is no supportive 
evidence, such as a statement from an employer or a 
physician, showing that the he has been economically harmed 
solely by the post-operative residuals of a fracture of the 
right index and middle metacarpaphalangeal joints, beyond the 
degree of disability anticipated by the 20 percent rating.  
Moreover, there are no treatment records reflecting frequent 
hospitalizations for this disability.

The medical evidence shows that his post-operative residuals 
of a fracture of the right index and middle 
metacarpaphalangeal joints is symptomatic and results in some 
work impairment but not beyond that contemplated by his 
current 20 percent rating.  The October 2000 VA examiner 
noted that the veteran should be able to push, pull, grasp, 
twist, and write with slight difficulty, and he should be 
able to touch, probe, and express without any difficulty.  
(Emphasis added.)  The January 2004 VA examiner indicated 
that the veteran had mild difficulty tying and untying 
shoelaces and buttoning and unbuttoning.  (Emphasis added.)  
It was further noted that the veteran has difficulty 
twisting, pushing, and pulling but he was able to touch, 
probe, and express.  There findings, along with the ranges of 
motion of the right middle and index fingers, are simply not 
consistent with marked interference with employment.  

In the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  As 
there is no objective evidence showing that the veteran's 
post-operative residuals of a fracture of the right index and 
middle metacarpaphalangeal joints, by itself, has a 
substantial impact upon his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, a referral for consideration of an extraschedular 
evaluation under the guidelines of 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Entitlement to an extraschedular evaluation for a left hip 
disability

The veteran's service-connected left hip disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5255.

As with the other issue on appeal noted above, a review of 
the evidence does not reveal extraordinary circumstances that 
render the use of the regular rating schedule for a left hip 
disability impractical.  The Board has considered the 
veteran's statements about the difficulties he has as a 
result of the left hip disability, to include constant pain 
in his left hip associated with stiffness, difficulty with 
prolonged standing, physical activities, and with any sort of 
sports activities and climbing.  Additionally, the Board is 
cognizant of the veteran's July 2003 statement to the VA 
examiner that he lost 11/2 years from work because of his 
left hip condition.  However, again there is no supportive 
evidence, such as a statement from an employer or a 
physician, showing that the veteran has been economically 
harmed solely by the left hip disability.  To the contrary, 
there has been no objective finding that his left hip 
disability interferes in the performance of his daily 
activities.  The October 2000 VA examiner opined that the 
left hip disability should not impact on the veteran's 
ability to perform normal daily activities or his usual 
occupation.  Medical records dated in July and September 
2002, reflect that the veteran reported working full time.  
Upon the January 2004 VA examination the veteran reported 
that he had not lost any time from work in the preceding year 
due to his hip.  He also stated that his physician had not 
recommended bed rest for the condition.  The medical evidence 
shows that his left hip disability is symptomatic and results 
in some impairment but not beyond that contemplated by his 
current 10 percent rating.  The record is also devoid of any 
treatment records reflecting frequent hospitalizations for a 
left hip disability.

In the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell, supra; Shipwash, supra; Moyer, supra; Van Hoose, 
supra.  As there is no objective evidence showing that the 
veteran's post-operative left hip disability, by itself, has 
a substantial impact upon his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, an extraschedular rating for either disability at 
issue, under the guidelines of 38 C.F.R. § 3.321(b)(1), is 
not warranted.












ORDER

A rating in excess of 20 percent for post-operative residuals 
of a fracture of the right index and middle 
metacarpaphalangeal joints on an extraschedular basis, under 
the provisions of 38 C.F.R. § 3.321(b)(1), is denied.

A rating in excess of 10 percent for a posterior dislocation 
of the left hip on an  extraschedular basis, under the 
provisions of 38 C.F.R. § 3.321(b)(1), is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


